                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION



JEMEL LAJUAN HAMILTON,

      Petitioner,

v.                                                    Case No. 5:16-cv-259-Oc-02PRL

SECRETARY, DEPARTMENT OF
CORRECTIONS and FLORIDA
ATTORNEY GENERAL,

     Respondents.
_____________________________________/


                                         ORDER

       Petitioner, a Florida prisoner, instituted this action by filing a petition for writ

of habeas corpus under 28 U.S.C. § 2254. Dkt. 1. At the Court’s direction,

Respondents responded to Petitioner’s petition (Dkt. 8) and filed relevant portions of

the state court record, including the transcript of Petitioner’s trial (Dkt. 9). Petitioner

filed a reply in support of his petition. Dkt. 12. The Court has reviewed the entire

record (including the trial transcript). Because the Court may resolve the petition

on the basis of the record, an evidentiary hearing is not warranted. See Rules

Governing Section 2254 Cases in the United States District Courts, Rule 8(a).
Upon consideration, the Court concludes that the petition is due to be dismissed as

untimely.

I. BACKGROUND

   A.       Trial, Conviction, and Sentencing

        Petitioner was charged in state court in Lake County, Florida, with one count

of home invasion robbery with a firearm, three counts of aggravated assault with a

firearm, three counts of false imprisonment, and one count of grand theft. Dkt. 9-1

at 6-9. 1 A jury trial was held for Petitioner and his co-defendant. Because Petitioner

makes a claim of actual innocence, the Court briefly summarizes the relevant trial

evidence here. 2

        The evidence showed that, on the night of November 13-14, 2009, several

men robbed the home of Charmaine Roman and her teenage daughters, Tiajade

Farquharson and Shanita Somers, at gunpoint. The men ransacked Roman’s house

and demanded to know where she kept her money. One of the men beat Roman

repeatedly. Another of the men stayed with Roman’s daughters in Roman’s

bedroom while the other men were searching the house. The men stole a television


        1
          Citations to this document are to the page number assigned when it was filed in
CM/ECF.
        2
          The Court summarizes only the relevant evidence here. Specifically, Petitioner’s
defense at trial was that he did not commit the crime and that he was elsewhere when the crime
occurred. He does not appear to dispute that the robbery occurred or that it happened the way
the victims testified it did. Thus, the Court focuses here on the evidence that connected
Petitioner with the crime and his alibi evidence. Nonetheless, the Court notes that it has
reviewed the entirety of the trial transcript.
                                               2
and several other items. The men were in the house for about two hours and tied

Roman and her daughters up before leaving. Id. at 96-157, 192-226, 227-40. The

State’s theory of the case was that the men robbed Roman because she had recently

won $20,000 from a scratch-off lottery ticket. Id. at 357-58. At trial, Petitioner’s

counsel maintained that Petitioner could not have committed the crime because he

was not there. Id. at 332-33.

        No forensic evidence tied Petitioner to the crime scene. Id. at 73. A crime

scene investigator lifted a shoeprint off a car at the scene. Id. at 170-71. That

shoeprint was never tested against Petitioner’s shoes (id. at 173-74), but the

investigator testified that the nature of the print made it difficult to determine the

size of the shoe (id. at 172-73). Investigators also lifted fingerprints. Id. at 71.

None of those prints could be tied to Petitioner (id. at 71), but an evidence technician

testified that fingerprints can be distorted or destroyed and that he does not always

find usable prints at crime scenes (id. at 168-69). Blood samples gathered at the

scene were analyzed, but those samples came back as a match to Roman. Id. at 190.

The State’s DNA expert was not able to match Petitioner to any evidence taken from

the crime scene, but he testified that it would be unlikely for enough “touch DNA”

to be recovered from a crime scene to allow for analysis. Id. at 190-91.

      Given the lack of forensic evidence, the State’s case rested on witness

identifications of Petitioner. Trial evidence showed that both Roman and

                                            3
Farquharson identified Petitioner from photo lineups several weeks after the

robbery, although Somers was not able to pick Petitioner out of a photo lineup. Id.

at 62-66, 79-80, 207, 232-33. At trial, Roman, Farquharson, and Somers all

positively identified Petitioner as one of the men who robbed their house. Id. at 110,

197, 230. Specifically, Roman testified that Petitioner used a black tee shirt to cover

his face, but that the shirt slipped, which allowed her to see part of Petitioner’s face

for about two seconds. Id. at 142-45. Farquharson testified that Petitioner guarded

her and her sister in her mother’s bedroom while the other men were elsewhere in

the house. Id. at 196-97, 210. She testified that Petitioner had a black tee shirt

covering his face but that she saw part of his face for a “couple of seconds” when the

shirt slipped. Id. at 210, 219-20. Somers also testified that Petitioner was the man

who stayed in her mother’s room with her and her sister. Id. at 229-30. She said

that she saw part of Petitioner’s face for a few seconds when the tee shirt he was

using to cover it slipped. Id. at 237-38. Somers also testified that she remembered

seeing a “triangle type” tattoo on the inside of Petitioner’s lower arm during the

robbery. Id. at 234-35. The State presented evidence that Petitioner has a “diamond

shape or a triangle shape” tattoo on the lower portion of his wrist. Id. at 244.

      Counsel for Petitioner and his co-defendant attempted to impeach these

witness identifications. Petitioner’s counsel asked Roman if she did her own

investigation of the case before she viewed the photo lineups, and she answered,

                                            4
“No, I did not.” Id. at 147. Petitioner, however, presented a witness who testified

that Roman called her several days after the crime and asked questions about the

robbery. Id. at 282. In his closing argument, Petitioner’s counsel argued that

Roman’s lack of truthfulness about conducting her own investigation generally

impugned her credibility. Id. at 337. As to Farquharson and Somers, counsel noted

discrepancies between their depositions and their trial testimony (including how

many of the men were wearing gloves and whether Petitioner’s tattoo was on his

hand or his lower arm). Id. at 205-09, 216-19, 235-36. Both Farquharson and

Somers testified that they thought their memories of the robbery were better at trial

than at their depositions. Id. at 206-07, 236-37.

      Petitioner’s counsel also presented two alibi witnesses. Petitioner’s aunt,

Jennifer Hamilton, testified that Petitioner was at her house at the time of the crime.

Id. at 285-88. She said she remembered the date specifically because it was the

weekend after her brother-in-law’s funeral. Id. at 288. On cross-examination, she

admitted that she and Petitioner are like “brother and sister” and are very close. Id.

at 289. She also admitted that, despite knowing for several months that Petitioner

was charged with these crimes, she never went to law enforcement and made a

statement. Id. at 292. The mother of Petitioner’s child also testified. Id. at 294.

She testified that Petitioner was with her at Jennifer Hamilton’s house at the time of

the crime. Id. at 295. She said she remembered the date specifically because it was

                                           5
the weekend before the Florida Classic football game. Id. at 295-96. On cross-

examination, she admitted that, if Petitioner were convicted, she might not get any

more money to support her child. Id. at 297. She also admitted that she never went

to law enforcement to provide a statement despite knowing that Petitioner was

charged with crimes. Id. at 298-99.

       The jury convicted Petitioner of one count of home invasion robbery with a

firearm, three counts of false imprisonment, and one count of petit theft. Id. at 446-

54.3 It found him found him not guilty of the three counts of aggravated assault. Id.

The trial court found that Petitioner was a prison releasee reoffender and sentenced

him to life imprisonment for the home invasion robbery with a firearm conviction.

Id. at 459-63. It also sentenced him to five years in prison for each of the three false

imprisonment convictions (to run concurrently with each other and concurrently

with the conviction for the home invasion robbery with a firearm), and to time

served for the petit theft conviction. Id. at 465-71.

       B.      Direct Appeal

       Petitioner timely appealed his conviction, arguing (through counsel) that the

trial court erred in denying his motion for judgment of acquittal. Id. at 473-88. On

March 6, 2012, the Fifth District Court of Appeal (“Fifth DCA”) issued a per curiam



       3
        The trial court granted Petitioner’s motion for judgment of acquittal as to the grand theft
charge and sent only a charge of petit theft to the jury. See, e.g., Dkt. 9-1 at 268, 277.
                                                 6
affirmance. Id. at 518; see also Hamilton v. State, 83 So. 3d 741 (Fla. 5th DCA

2012). Mandate issued on March 30, 2012. Dkt. 9-1 at 520.

       C.        First Motion for Postconviction Relief and Amendments

       Petitioner filed a pro se motion for postconviction relief in state court on April

26, 2012.4 Id. at 522-538; Dkt. 9-2 at 1-24. He raised five claims of ineffective

assistance of counsel. Id. The motion did not, however, include a proper oath (Dkt.

9-2 at 8; see also Fla. R. Crim P. 3.850(c)), and the trial court struck it as legally

insufficient on June 1, 2012 (Dkt. 9-2 at 26). The trial court gave Petitioner 30 days

to file a legally sufficient motion. Id. On June 28, 2012, Petitioner filed an amended

pro se motion for postconviction relief, raising eight claims of ineffective assistance

of counsel. Id. at 28-62. This motion also lacked a proper oath (id. at 39, 62), and

the trial court struck it on July 17, 2012 (id. at 64). The trial court gave Petitioner 10

days to file a legally sufficient motion. Id.

       On July 26, 2012, Petitioner filed another pro se amended motion for

postconviction relief, raising eight claims of ineffective assistance of counsel. Id. at

66-98. This motion included the required oath. Id. at 75, 98. The trial court denied

the motion on March 21, 2013, attaching several documents to the order. Id. at 122-

221. Petitioner appealed, and the Fifth DCA per curiam affirmed the trial court’s




       4
           All filing dates for Petitioner in this section are based on the mailbox rule.
                                                    7
order on November 5, 2013. Id. at 271; see also Hamilton v. State, 125 So. 3d 162

(Fla. 5th DCA 2013). Mandate issued on December 2, 2013. Dkt. 9-2 at 273.

      D.     Second Motion for Postconviction Relief and Amendment

      Petitioner filed his second motion for postconviction relief on November 19,

2013, raising five claims of ineffective assistance of counsel. Id. at 275-80; Dkt. 9-

3 at 1-15. One of the grounds stated was that his trial counsel unreasonably failed

to “investigate, object and challenge the prosecutor’s failure to disclose the true

identity of Charmaine Roman . . . .” Dkt. 9-2 at 280. In support of this ground, he

claimed:

       [T]he prosecutor withheld knowledge of the identity of the key
      witness Charmaine Roman and the fact that at the time of the
      defendant’s trial, she was being investigated by the Metropolitan
      Bureau of Investigation (MBI) and had been since 2006. On
      September 30, 2013, Charmaine Roman was arrested and labeled as a
      kingpin in charge of a ‘Violent’ Jamaican drug-trafficking ring
      involving a 50 people operation . . . . When police searched her
      condo, agents found . . . four Florida identification cards, multiple
      passports, Social Security cards, credit cards and birth certificates.
      Some of the IDs showed Roman’s face but were in the name of
      Antoinette Lewis. Authorities say she used multiple aliases . . . .
      State Prosecutors said Roman is in the country illegally [and] her true
      identity has not been confirmed . . . . [State court records show] that
      Charmaine Roman has been charged with thirty-seven (37) various
      felony counts . . . . Neither the defense nor the court was aware of this
      information . . . . [T]his information could have been discovered
      during an adequate investigation by counsel . . . .

Dkt. 9-3 at 3-4. The trial court struck the motion as legally insufficient on

December 6, 2013. Dkt. 9-3 at 37. It gave Petitioner 60 days to file a legally

                                          8
sufficient motion. Id. Petitioner filed an amended second motion for relief on

February 5, 2014. Id. at 39-47. 5

       On March 5, 2014, the trial court entered an order noting that Petitioner had

raised new issues in his motion and ordering him to explain why he did not raise

those issues in his first motion for postconviction relief. Id. at 49. Petitioner filed

a response to the order on May 2, 2014. Id. at 51-57. On May 19, 2014, the trial

court denied Petitioner’s amended second motion for postconviction relief, finding

that Petitioner’s excuse for failing to raise the new issues in his first motion was

inadequate. Id. at 59-60. Petitioner moved for rehearing, arguing that he had not

learned about Roman’s arrest and criminal involvement until October 2013, which

was after his first motion for postconviction relief was denied. Id. at 62-71. The

trial court summarily denied the motion for rehearing on June 10, 2014. Id. at 73.

Petitioner appealed, and the Fifth DCA issued a per curiam affirmance on

November 18, 2014. Id. at 75; see also Hamilton v. State, 152 So. 3d 593 (Fla. 5th

DCA 2014). Petitioner filed a motion for rehearing (Dkt. 9-3 at 77-106), but it was

denied (id. at 108). Mandate issued on January 8, 2015. Id. at 110.




       5
         It appears that the memorandum of law in support of this motion has been separated
from the motion in the Court’s docket. The memorandum of law in support of this motion
appears at Dkt. 9-3 at 17-35. The memorandum renews Petitioner’s previous claim of ineffective
assistance of counsel based on his trial counsel’s failure to discover that the prosecution was
withholding information about Roman and the investigation into her activities. Id. at 23-25.
                                              9
      E.     “Newly Discovered Evidence Brady and Giglio Violation” Motion

      On December 2, 2014, Petitioner filed another motion for postconviction

relief—this one titled “Newly Discovered Evidence Brady and Giglio Violation.”

Id. at 112-43 (the “newly discovered evidence motion”). In the motion, Petitioner

alleged that he had newly discovered evidence, namely that the prosecution knew

about the criminal investigation into Charmaine Roman but failed to disclose it and

that the prosecution knew that Roman was testifying falsely when she gave her

name as “Charmaine Roman” at trial. Id. On December 11, 2014, the trial court

entered an order requiring Petitioner to show cause why these issues were not

raised in his second motion for postconviction relief. Id. at 145. Petitioner filed a

response to the order. Id. at 147-49.

      On February 23, 2015, the trial court denied the newly discovered evidence

motion as untimely. Id. at 151-55. In relevant part, the trial court explained:

      A motion pursuant to Fla. R. Crim. P. 3.850 must be filed no
      “ . . . more than 2 years after the Judgment and Sentence becomes
      final unless . . . ” an exception applies. Newly discovered evidence is
      an exception. (Fla. R. Crim. P. 3.850(b)(1).) The Defendant filed his
      latest motion on December 5, 2014. The Mandate in the Defendant’s
      direct appeal was issued on March 30, 2012, therefore, the
      Defendant’s motion is not timely unless an exception applies. The
      Defendant argues that the allegations in his motion filed on December
      5, 2014 are based on newly discovered evidence. However, those
      same allegations were made in the Defendant’s Second Motion for
      Post Conviction Relief filed on November 22, 2013 . . . .

      Although the Court struck the Motion filed on November 22, 2013 as
      legally insufficient, it shows that the Defendant was aware of this
                                          10
      information over a year prior to filing his most recent motion.
      Furthermore, the Defendant was permitted to file a legally sufficient
      motion. On February 7, 2014, the Defendant filed an Amended
      Second Motion for Post Conviction Relief . . . . Beginning on page 7
      of the Memorandum, the Defendant re-stated the allegations . . . . On
      May 19, 2014, the Court denied the Defendant’s Amended Second
      Motion for Post Conviction Relief. The Defendant appealed that
      denial. The Court’s denial was Per Curiam Affirmed on November
      18, 2014. The Mandate was issued on January 8, 2015.

      The Defendant knew about the allegations concerning Charmaine
      Roman prior to filing his Second Motion for Post Conviction Relief
      on November 22, 2013. The Defendant stated those allegations about
      Charmaine Roman in his Motions of November 22, 2013 and
      February 7, 2014. The allegations contained in the Defendant’s latest
      Motion filed on December 5, 2014, are not based on newly discovered
      evidence. Therefore, the Defendant’s Motion titled Newly
      Discovered Evidence Brady and Giglio Violation is not timely.

Id. at 153-54 (some internal citations omitted).

      Petitioner filed a motion for rehearing (id. at 157-63), but it was denied (id.

at 165). Petitioner then appealed (id. at 167-69; Dkt. 9-4 at 1-15). The Fifth DCA

issued a per curiam affirmance on July 21, 2015 (Dkt. 9-4 at 20 ). Petitioner then

moved for rehearing and rehearing en banc. Id. at 22-25. The Fifth DCA denied

the motion for rehearing and struck the motion for rehearing en banc on August 27,

2015. Id. at 27. Mandate issued on September 16, 2015. Id. at 29.




                                          11
       F.     Federal Habeas Corpus Petition

       Petitioner filed his petition for writ of habeas corpus in this Court on March

28, 2016. Dkt. 1 at 16. 6 His petition states fourteen grounds on which he claims

he is being held in violation of the Constitution, laws, or treaties of the United

States. Dkt. 1. Ground thirteen is labeled “Newly Discovered Evidence” and

restates the allegations about the State’s failure to reveal the true identity of

Charmaine Roman and her alleged criminal activities. Id. at 12(k)-12(m). Ground

fourteen is labeled “Prosecutorial Misconduct, Brady and Giglio Violations” and

includes similar allegations. Id. at 12(n)-12(p). Respondents filed a response,

arguing that the petition should be dismissed as untimely. Dkt. 8. Petitioner filed

a reply. Dkt. 12. Thus, the matter is now ripe for review.

II.    DISCUSSION

       Respondents argue that Petitioner’s petition should be dismissed because it

was untimely under 28 U.S.C. § 2244(d). Dkt. 8. Petitioner contends that his

petition was timely under § 2244(d). Alternatively, he argues that the deadline

should be equitably tolled and that he is actually innocent, thereby overcoming the

statute of limitations in § 2244(d). Dkt. 1 at 13(d)-(f); Dkt. 12 at 3-6. For the




       6
       Citations to this document are to the page numbers in the original document, not the
page numbers assigned when the document was filed in CM/ECF.
                                              12
reasons stated below, the Court finds that Petitioner’s petition is due to be

dismissed as untimely. 7

       A.      § 2244(d)’s Statute of Limitations

       First, the Court concludes that Petitioner’s petition is untimely under

§ 2244(d)’s statute of limitations. 8 That section provides:

       (1)     A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from
               the latest of—

               (A)    the date on which the judgment became final by the
                      conclusion of direct review or the expiration of the time
                      for seeking such review;

               (B)    the date on which the impediment to filing an application
                      created by State action in violation of the Constitution or
                      laws of the United States is removed, if the applicant was
                      prevented from filing by such State action;

               (C)    the date on which the constitutional right asserted was
                      initially recognized by the Supreme Court, if the right has
                      been newly recognized by the Supreme Court and made
                      retroactively applicable to cases on collateral review; or

               (D)    the date on which the factual predicate of the claim or
                      claims presented could have been discovered through the
                      exercise of due diligence.


       7
          In the introductory section of his reply, Petitioner notes that Respondents’ response was
filed on September 6, 2016. He contends that this was six calendar days late and asks the Court
to strike the response as untimely. Dkt. 12 at 1-2. To the extent that this section was intended as
a motion to strike Respondents’ response, it is denied.
        8
          Section 2244 is a part of the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”), which became effective on April 24, 1996. Because Petitioner filed his petition
after that date, AEDPA and its statute of limitations apply.
                                                13
       (2)     The time during which a properly filed application for State
               post-conviction or other collateral review with respect to the
               pertinent judgment or claim is pending shall not be counted
               toward any period of limitation under this subsection.

The parties seem to agree that only subsection (A) is at issue here. 9 As to that

subsection, the 5th DCA affirmed Petitioner’s conviction and sentence on March 6,

2012. Dkt. 9-1 at 519. Petitioner did not seek review of his conviction in the

United States Supreme Court. Thus, his conviction became “final” for purposes of

§ 2244(d)—and the one-year statute of limitations for filing a federal petition for

writ of habeas corpus began running—on June 3, 2012, the day after the 90-day

period for seeking certiorari from the Supreme Court expired. See Chavers v.


       9
          The form petition for writ of habeas corpus asks petitioners to explain why their claims
are not barred by the one-year statute of limitations if the petitioner’s judgment of conviction
became final over one year ago. In his response to that prompt (which was signed on March 28,
2016), Petitioner appeared to calculate the running of the statute of limitations from the date his
final motion for postconviction relief was denied by the Fifth DCA. See Dkt. 1 at 14-15
(“Petitioner’s third post-conviction motion was denied on July 15, 2015. Therefore, only eight
months has transpired for the one year ‘AEDPA’ to file this Petition. This Petition is timely
filed.”). In their response, Respondents briefed only subsection (A) and asserted that the statute
of limitations began running on the date Petitioner’s conviction became final. Dkt. 8 at 8-9. In
his reply, Petitioner did not argue that the statute of limitations should run from a different date.
Instead, he argued that his December 2, 2014 newly discovered evidence motion was “properly
filed” and, thus, tolled the statute of limitations pursuant to § 2244(d)(2). Dkt. 12. Nonetheless,
to the extent that Petitioner argues that subsection (D) should govern, the Court notes that the
latest date he possibly learned of the new evidence he presents in the petition was October 31,
2013. Dkt. 9-3 at 63 (“Roman was arrested on September 30, 2013 by the M.B.I. . . . . The
following month October of 2013 the defendant was informed by family and friends that the
victim Charmaine Roman had been arrested . . . .”). At that time, as discussed infra, Petitioner
had a properly filed motion for postconviction relief pending—his July 26, 2012 amended
motion for postconviction relief. Thus, the statute of limitations would have been tolled by
§ 2244(d)(2). It remained tolled until the Fifth DCA issued its mandate on Petitioner’s last
properly filed motion for postconviction relief (the second amended motion for postconviction
relief of February 5, 2014)—that is, until January 8, 2015. Petitioner did not file his petition for
writ of habeas corpus until March 28, 2016—more than a year later.
                                                 14
Sec’y, Fla. Dep’t of Corr., 468 F. 3d 1273,1274-75 (11th Cir. 2006) (time to seek

Supreme Court review ran from the date the DCA entered its judgment affirming

petitioner’s convictions, not the date it issued its mandate); Sup. Ct. R. 13.3 (“The

time to file a petition for a writ of certiorari runs from the date of entry of the

judgment or order sought to be reviewed, and not from the issuance of the mandate

(or its equivalent under local practice).”); San Martin v. McNeil, 633 F.3d 1257,

1266-67 (11th Cir. 2011) (statute of limitations for federal habeas claim began

running the day after the Supreme Court denied petition for writ of certiorari).

       Petitioner filed motions for postconviction relief on April 26 and June 28,

2012. Dkt. 9-1 at 522-38; Dkt. 9-2 at 1-24, 28-62. Neither motion included a

proper oath, and the trial court struck both motions. Dkt. 9-2 at 26, 64. Because

these motions lacked a proper oath, they were not “properly filed” for purposes of

§ 2244(d)(2) and could not toll the statute of limitations. See Hurley v. Moore, 233

F.3d 1295, 1297-98 (11th Cir. 2000) (finding that a Rule 3.850 motion that did not

contain the written oath required by Florida law and which was stricken by the

state court without prejudice with leave to amend is not “properly filed” under

§ 2244(d)(2) and does not toll the limitations period for a federal petition for writ

of habeas corpus). 10



       10
          Petitioner does not contest this point in his reply. Instead, he contends that the
“dispositive issue” is whether his “Newly Discovered Evidence motion pending from December
                                             15
       Petitioner’s first “properly filed” motion for purposes of § 2244(d)(2) came

on July 26, 2012, when he amended his earlier motions and included a proper oath.

Dkt. 9-2 at 66-98. Arguably, Petitioner’s July 26, 2012 motion related back to the

original April 26, 2012 motion and tolled the statute of limitations as of April 26,

2012. Green v. Sec’y, Dep’t of Corr., 877 F.3d 1244, 1248 (11th Cir. 2017)

(citations omitted) (concluding that, under Florida law, when a postconviction

motion is stricken with leave to amend, the amended motion relates back to the

date of the original filing and tolls the statute of limitations as of the date of the

original filing). 11 That is, Petitioner arguably had a properly filed motion for

purposes of § 2244(d)(2) pending as of April 26, 2012. From that point forward,

he had a properly filed motion for postconviction relief pending—and, thus, the

statute of limitations remained tolled—until the Fifth DCA issued its January 8,

2015 mandate on his amended second motion for postconviction relief. 12 Because

April 26, 2012 was before the statute of limitations began running on June 2, 2012,


2, 2014 until September 16, 2015 was ‘properly filed’ for purposes of tolling the one-year
period.” Dkt. 12 at 2.
        11
           In their response brief, Respondents contended that the statute of limitations was not
tolled until the July 26, 2012 motion was filed. Their response was filed before the Eleventh
Circuit issued its opinion in Green, so they did not have the opportunity to brief whether
Petitioner’s July 26 motion for postconviction relief “related back” to the April 26 motion under
the rationale of Green. If the July 26 motion did not relate back to the April 26 motion, however,
then the statute of limitations would have expired even earlier, making Petitioner’s habeas
petition even more untimely. Thus, the Court need not resolve this issue.
        12
           Respondents do not argue that the November 19, 2013 motion for postconviction
relief—which was stricken by the trial court as legally insufficient—was improperly filed for
purposes of § 2244(d)(2). Thus, the Court assumes that it was sufficient to toll the statute of
limitations.
                                               16
the statute of limitations arguably did not begin running at all until January 8,

2015, when the Fifth DCA issued its mandate on Petitioner’s amended second

motion for postconviction relief.

      Respondents argue that the statute of limitations began running on that date.

They contend that Petitioner’s December 2, 2014 newly discovered evidence

motion did not toll the statute of limitations beyond January 8, 2015 because it was

untimely and, thus, not “properly filed” for purposes of § 2244(d)(2). Because

Petitioner did not file his habeas petition until March 28, 2016 (more than a year

after the statute of limitations began running), Respondents assert that the petition

was untimely. In his reply, Petitioner argues that his December 2, 2014 newly

discovered evidence motion further tolled the statute of limitations. He contends

that the newly discovered evidence motion was “properly filed” despite the fact

that the state court found it untimely.

      Petitioner’s argument is foreclosed by the Eleventh Circuit’s recent decision

in Jones v. Secretary, Florida Department of Corrections, 906 F.3d 1339 (11th Cir.

2018). In Jones, the petitioner was convicted in Florida state court of aggravated

domestic battery and sentenced to 20 years in prison. Id. at 1340. His conviction

became final in 2007. Id.

      More than six years later, he moved to vacate his sentence based on newly

discovered evidence under Rule 3.850 of the Florida Rules of Criminal Procedure.

                                          17
Id. at 1340. Rule 3.850(b)(1) provides, in relevant part, that (absent an exception

not applicable) no motion for postconviction relief shall be filed or considered

more than two years after the judgment and sentence becomes final unless the

motion “alleges that . . . the facts on which the claim is predicated were unknown

to the movant or the movant’s attorney and could not have been ascertained by the

exercise of due diligence, and the claim is made within 2 years of the time the new

facts were or could have been discovered with the exercise of due diligence.” See

also Jones, 906 F.3d at 1344. The petitioner alleged that he had only recently

discovered that his trial counsel failed to tell him that the prosecutor offered a pre-

trial plea deal for 10 years in prison and that, had he known about the deal, he

would have accepted it rather than stand trial. Id. at 1341. He claimed that his

counsel’s failure to tell him about the deal amounted to ineffective assistance of

counsel. Id. The trial court denied the motion as untimely. Id. at 1345, 1348-49.

It concluded that the petitioner’s allegations did not meet the definition of “newly

discovered evidence” because he could have discovered the offer within the two-

year time limit for presenting newly discovered evidence imposed by Rule 3.850.

Id. at 1345.

      The Eleventh Circuit concluded that the motion did not toll the statute of

limitations for purposes of § 2244(d)(2) because it was not “properly filed,”

reasoning:

                                           18
      In short, the state court ruled that the Rule 3.850 Motion was
      untimely, and we are required to defer to that ruling. That necessarily
      means that the motion wasn’t “properly filed,” and thus it didn’t toll
      AEDPA’s one-year statute of limitations. See Pace [v. DiGuglielmo,
      544 U.S. 408, 417 (2005)] (when a state court rejects the petitioner’s
      post-conviction motion as untimely, “it was not ‘properly filed,’ and
      he is not entitled to statutory tolling under § 2244(d)(2)”). Pace is
      quite emphatic on this point: “When a postconviction petition is
      untimely under state law, that is the end of the matter for purposes of
      § 2244(d)(2).” Id. at 414 (quotation marks and brackets omitted).

Id. at 1350 (some internal citations omitted). In so holding, the court rejected the

petitioner’s attempted reliance on Delancy v. Florida Department of Corrections,

246 F.3d 1328, 1331 (11th Cir. 2001), which could be read “for the proposition

that a Rule 3.850 motion is a properly filed tolling motion as long as the movant

alleged in the motion that it fell within the timeliness exception, regardless of

whether the state court later found the motion untimely.” Jones, 906 F.3d at 1351

(emphasis in original). As the Eleventh Circuit explained, to the extent that

Delancy could be read to support such a proposition, it had been overruled by the

Supreme Court in Pace and must be disregarded. Id.

      Jones controls the outcome in this case. Like the petitioner in Jones,

Petitioner filed a Rule 3.850 motion more than two years after his conviction

became final. And, like the petitioner in Jones, Petitioner sought to rely on the

“newly discovered evidence” exception to Rule 3.850. Just as in Jones, the state

court concluded that the Petitioner’s evidence did not qualify for the exception and

denied the motion as untimely. Under Jones, this Court is required to defer to the
                                          19
state court’s determination that Petitioner’s motion was untimely. That is, the state

court’s determination of untimeliness is “the end of the matter” for purposes of

§ 2244(d)(2). Because the motion was untimely, it was not “properly filed” and it

did not further toll the statute of limitations for Petitioner’s federal habeas petition.

      None of Petitioner’s arguments change this conclusion. First, his reliance on

Delancy (Dkt. 12 at 3) is misplaced because, as stated above, Delancy has

effectively been overruled by the Supreme Court in Pace. Likewise, his attempt to

distinguish Pace and Sykosky v. Crosby, 187 F. App’x 953 (11th Cir. 2006) (Dkt.

12 at 5-6), fails because the Eleventh Circuit’s intervening opinion in Jones

controls this action. Finally, Petitioner’s main argument is that the state court was

wrong when it decided that his newly discovered evidence motion was untimely.

Id. at 5 (“The questions for purposes of this appeal is whether the trial court error

by denying petitioner’s newly discovered evidence motion?”). He asks the Court

to revisit that conclusion and decide that the motion was timely. The Court cannot,

however, revisit that conclusion because, as the Eleventh Circuit has instructed,

federal courts must give deference to a state court’s determination that a motion for

postconviction relief was untimely, and the state court’s determination that such a

motion was untimely is “the end of the matter” for purposes of § 2244(d)(2).

      In summary, Petitioner’s December 2, 2014 newly discovered evidence

motion did not toll the statute of limitations for filing a federal habeas claim

                                           20
because the state court determined that it was untimely. The statute of limitations

began running, at the latest, after the Fifth DCA’s January 8, 2015 mandate on

Petitioner’s amended second motion for postconviction relief and expired, at the

latest, a year later. Petitioner’s petition was filed well after that deadline and was

untimely.

      B.     Equitable Tolling

      Next, the Court concludes that Petitioner cannot invoke the doctrine of

equitable tolling to save his otherwise untimely habeas petition. In Holland v.

Florida, 560 U.S. 631 (2010), the Supreme Court found that a habeas petitioner is

entitled to equitable tolling “only if he shows (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing.” Id. at 649 (internal quotation and citation omitted).

The petitioner bears the burden of proving circumstances that justify the

application of equitable tolling. Lugo v. Sec’y, Fla. Dep’t of Corr., 750 F.3d 1198,

1209 (11th Cir. 2014) (citation omitted). A petitioner “must plead or proffer

enough facts that, if true, would justify an evidentiary hearing on the issue.” Id.

(internal quotation and citation omitted). The allegations supporting equitable

tolling must be specific and not conclusory. Id. (citation omitted).

      Petitioner cannot meet either prong of the test. He has not shown that some

extraordinary circumstance stood in his way and prevented timely filing. Indeed,

                                          21
he has not identified any circumstance at all that caused him to file his habeas

petition late. Petitioner criticizes the state court’s refusal to entertain his claim of

newly discovered evidence, but such errors should not have prevented him from

filing a timely federal habeas petition. See, e.g., San Martin, 633 F.3d at 1267

(citation omitted) (petitioner must show a causal connection between the alleged

extraordinary circumstances and the late filing of the petition). Notably, state court

review of his December 2, 2014 newly discovered evidence motion was complete

on September 16, 2015 (Dkt. 9-4 at 29), when he still had several months

remaining to file a federal habeas petition. Petitioner has not explained why he

could not have filed the petition by the January 2016 13 deadline, thereby also

failing to demonstrate his diligence. 14

       Petitioner’s only real argument for equitable tolling appears to be that he is

entitled to “the exception of Martinez v. Ryan . . . . ” Dkt. 1 at 13(a); see also id. at

13(d) (“Petitioner, Mr. Hamilton now request for this Honorable Court to adhere



       13
           The same can also be said if the date is, as Respondents contend, earlier.
       14
           Petitioner does not appear to claim that his incorrect belief that the December 2, 2014
newly discovered evidence motion was “properly filed” for purposes of § 2244(d)(2) constitutes
a reason to equitably toll the statute of limitations. But, to the extent he does, such a claim is
without merit. See Wallace v. United States, 981 F. Supp. 2d 1160, 1164 (N.D. Ala. 2013)
(collecting cases) (“Neither miscalculation of the limitations period, nor ignorance of the law,
constitutes an extraordinary circumstance that would justify equitabl[e] tolling of the statute of
limitations.”); see also Johnson v. Fla. Dep’t of Corr., 513 F.3d 1328, 1333 (11th Cir. 2008)
(citations omitted) (“[O]ur precedent provides that federal habeas petitioners who rely upon the
timeliness of state post-conviction proceedings to satisfy the requirements of AEDPA do so at
their peril.”).
                                                22
this claim to the [equitable] tolling under Martinez claim (supra) when the

exception existed for this court to review petitioner’s claims.”). In Martinez v.

Ryan, 566 U.S. 1 (2012), the Supreme Court held that

      [w]here, under state law, claims of ineffective assistance of trial
      counsel must be raised in an initial-review collateral proceeding, a
      procedural default will not bar a federal habeas court from hearing a
      substantial claim of ineffective assistance at trial if, in the initial-
      review collateral proceeding, there was no counsel . . . .

Id. at 17. But Petitioner’s habeas petition fails because it is untimely, not because

he procedurally defaulted any of his claims. Moreover, the Eleventh Circuit has

specifically “rejected the notion that anything in Martinez provides a basis for

equitably tolling the filing deadline.” Chavez v. Sec’y, Dep’t of Corr., 742 F.3d

940, 946 (11th Cir. 2014) (citation omitted); see also Arthur v. Thomas, 739 F.3d

611, 630-31 (11th Cir. 2014) (“Because [petitioner’s] § 2254 petition was denied

due to his complete failure to timely file that § 2254 petition, the Supreme Court’s

analysis in Martinez . . . of when and how ‘cause’ might excuse noncompliance

with a state procedural rule is wholly inapplicable here.”).

      C.     Actual Innocence

      Finally, the Court concludes that Petitioner has not made a sufficient

showing of actual innocence to overcome § 2244’s statute of limitations.

Actual innocence, if proved, allows a court to consider a petitioner’s federal

habeas petition even if it is time-barred by § 2244. McQuiggin v. Perkins,

                                          23
569 U.S. 383, 386 (2013). The standard for establishing actual innocence is

set by Schlup v. Delo, 513 U.S. 298 (1995). Under that standard, the

petitioner “must show that it is more likely than not that no reasonable juror

would have convicted him in the light of the new evidence.” Id. at 327. To

be credible, a claim of actual innocence must be supported with “new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at

trial.” Id. at 324.

       A determination of actual innocence is based on an assessment of “the

probative force of the newly presented evidence in connection with the

evidence of guilt adduced at trial.” Id. at 332. “The habeas court must make

its determination concerning the petitioner’s innocence in light of all the

evidence, including that alleged to have been illegally admitted (but with

due regard to any unreliability of it) and evidence tenably claimed to have

been wrongly excluded or to have become available only after the trial.” Id.

at 328 (internal quotation and citation omitted). The habeas court does not

independently judge whether reasonable doubt exists as to guilt; rather, “the

standard requires the [court] to make a probabilistic determination about

what reasonable, properly instructed jurors would do.” Id. at 329. As part

of that determination, the court must account for how reasonable triers of

                                          24
fact would use the newly presented evidence to assess the credibility of the

witnesses presented at trial. Id. at 330. The Schlup standard is

“demanding.” McQuiggin, 569 U.S. at 401. It only applies only when a

petition “presents evidence of innocence so strong that a court cannot have

confidence in the outcome of the trial unless the court is also satisfied that

the trial was free of nonharmless constitutional error.” Id. (internal

quotation and citation omitted).

       Petitioner fails to meet the demanding Schlup standard. His only new

evidence is his claim that Charmaine Roman was being investigated by law

enforcement as the possible kingpin of a Jamaican drug-trafficking

organization and used multiple aliases. Dkt. 1 at 13(h) (describing the newly

presented evidence as “the criminal activity and perjury under oath by the

main victim ‘Charmain Roman’” and “victim’s criminal activities and

perjury”). 15 Petitioner did not submit any evidence of these claims with his

       15
          Outside the actual innocence portion of the petition Petitioner faults his trial counsel
for not calling four additional alibi witnesses. Dkt. 1 at 12(i). It is not clear if Petitioner relies
on these alibi witnesses as new evidence of his actual innocence. To the extent he does, he has
not submitted statements from them, explained who they are, or explained what, exactly, they
would have testified to. A petitioner’s unsupported conclusions are not sufficient to create a
credible showing of actual innocence. See Hails v. Davenport, No. 2:13-CV-184-WHA, 2016
WL 1068975, at *2 (M.D. Ala. Jan. 29, 2016), report and recommendation adopted, No. 2:13-
CV-184-WHA, 2016 WL 1060811 (M.D. Ala. Mar. 17, 2016). Moreover, such evidence would
merely have been cumulative of the testimony of his other alibi witnesses. See Rozelle v. Sec’y,
Dep’t of Corr., 672 F.3d 1000, 1017 (11th Cir. 2012) (actual innocence claim failed in part
because new evidence was largely cumulative of what jury heard). And, in any event, a
reasonable juror could have decided to credit the three victims’ identifications of Petitioner over
the testimony of these alibi witnesses. Petitioner also claims that Roman “does not have any
                                                  25
petition, but the state court record incudes copies of news articles describing

Roman’s arrest and her use of multiple aliases. See, e.g., Dkt. 9-3 at 66-70.

Petitioner explains that this evidence was critical because it would have

provided a means to attack Roman’s credibility: “The main witness’

credibility was at stake and therefore making any reasonable person hard to

believe based on the evidence presented at trial, making this Petitioner

innocent of the crime charged.” Id. at 13(e); see also id. at 13(g).

       Even if Petitioner’s claims about Roman are credited, though, they do

not tend to establish that Petitioner is actually innocent of the crimes of

which he was convicted. Instead, they merely serve to impeach Roman.

Notably, Petitioner’s characterization of the evidence presented at trial as

“hearsay over hearsay” (Dkt. 1 at 13(h)) is incorrect. All three of the victims

identified Petitioner at trial, and two of them also picked him out of a photo

lineup. A reasonable juror could have chosen to accept Roman’s


proof that it was the Petitioner other than what she heard from [Patricia] Broomfield who heard it
from one of the alleged robbers who was also deceased at the time of petitioner’s trial and who
could not testify that in effect he told Mrs. Broomfield that the Petitioner was one of the
participants with him.” Dkt. 1 at 13(g). Petitioner presents no evidence to support this claim, and
the record does not support it. Instead, Broomfield merely testified that Roman called her a few
days after the robbery and asked some questions about the crime. Dkt. 9-1 at 282. Regardless,
this “evidence” would, if believed by the jury, at best impeach Roman’s identification of
Petitioner, which was supported by her testimony that she saw part of his face during the crime.
A reasonable juror could have chosen to believe her identification. And the claims about
Broomfield’s communications with Roman do not impeach Farquharson and Somers’s
identifications of Petitioner. Thus, none of this new “evidence” supports a finding of actual
innocence.

                                                26
identification of Petitioner as one of the men who robbed her house (both

from a photo lineup and in court) even if that juror knew that Roman was

suspected of being a drug kingpin and that she might have lied about her

name under oath. After all, even criminals can be robbed. See, e.g., Kuenzel

v. Comm’r, Ala. Dep’t of Corr., 690 F.3d 1311, 1317 (11th Cir. 2012)

(actual innocence claim failed in part because reasonable jurors could

choose to believe the trial testimony of a cooperating witness that the

petitioner committed the crime; this was true even though his trial testimony

differed from a statement the cooperating witness made implicating another

person before he became a cooperating witness and accepted a plea deal for

his participation in the crime).

      Moreover, even if the impeaching information would have hurt

Roman’s credibility with the jury, both of Roman’s daughters also positively

identified Petitioner as one of the men who robbed their house. They also

testified that they briefly saw part of Petitioner’s face when his mask

slipped, and one of them identified a tattoo on his arm. Petitioner’s new

evidence about Roman does nothing to impeach that testimony. A

reasonable juror could have chosen to credit Roman’s daughters’ testimony

instead of Petitioner’s alibi witnesses at trial (whom the State impeached by

demonstrating their close relationship to Petitioner and their failure to bring

                                          27
their stories to law enforcement). Having reviewed all of the trial evidence

in conjunction with Petitioner’s proffered new evidence, the Court cannot

conclude that it is “more likely than not that no reasonable juror would have

convicted him in light of the new evidence.” Accordingly, Petitioner’s claim

of actual innocence is not sufficient to overcome the statute of limitations

and his habeas petition is due to be dismissed as untimely.

III.   CONCLUSION

       For the reasons stated above, the Court finds that Petitioner’s petition for

writ of habeas corpus (Dkt. 1) is untimely and, thus, dismisses the petition with

prejudice. The Clerk is instructed to enter judgment accordingly, terminate any

pending motions, and close the file.

       In addition, a certificate of appealability and leave to appeal in forma

pauperis are denied. A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court’s denial of his petition. 28 U.S.C.

§ 2253(c)(1). “A [COA] may issue. . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

a showing, Petitioner “must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong,”

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quotation omitted), or that “the

issues presented were adequate to deserve encouragement to proceed further,”

                                          28
Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotation and citation

omitted). Petitioner has not made the requisite showing in these circumstances.

Because Petitioner is not entitled to a certificate of appealability, he is not entitled

to appeal in forma pauperis.

      DONE AND ORDERED at Tampa, Florida, on April 1, 2019.


                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se




                                           29
